Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, including disclosures that teach away from the claims. See MPEP 2141.02 VI.  
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.


A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/4/22 has been entered.
NOTE: All of the claims include the limitation associated with analyzing signals to provide information about a heat map indicative of traffic of the one or more personnel in the closed local operational network. The priority document 62155786 does not have a written description of such and therefore the instant application does not receive the priority date of 5/1/2015 but rather the priority date of the filing of the PCT application which is 4/29/2016
Response to Arguments
The applicant’s response filed 5/4/22 has been considered but is not persuasive to show allowable subject matter. The applicant argues that Striemer fails to teach or suggest the claimed subject matter as amended including the use of a “web-based platform” wherein the “web-based platform is configured to analyze the one or more first signals to provide information about count of the one or more of the personnel in a particular transit medium in the closed local operational network and a heat map indicative of traffic of the one or more of the personnel in the closed local network.”  The applicant has incorporated the subject matter of claim 20 which was specific to the embodiment of facilitating navigation, as was specified in claim 19, but does not find support in the system used for monitoring and tracking students in a school network. Regarding claim 13, the applicant again relies on the subject matter of the independent claim for patentability.  Thus, the applicant relies on the subject matter of the independent claim for the patentability of claims 2, 3, and 5-13. 
As set forth in the applicant’s arguments in section A, the first paragraph states the claim language that the applicant believes is not disclosed. The second paragraph describes applicant’s interpretation of a feature of Striemer but does not reference such in any manner as to how the teachings of Striemer specified therein are patentably distinct from the claimed subject matter  particularly since it is not evident what the noted portions of Striemer have to do with the rejection as set forth in the Office Action. The third paragraph repeats the first paragraph, again stating the claim language.  The fourth paragraph argues that Striemer does not disclose possible intended uses but is not directed to any claim language other than the generally-associated use of a “web-based platform.” In section B, the applicant argues that the dependent claims are not anticipated based on the dependence of the claims on claim 1. Applicant’s arguments amount to applicant’s opinion and fails to show how or why the client/server architecture using internet protocols of Striemer does not meet the scope of a web-based platform.  Contrary to the applicant’s opinion, the subject matter of Striemer meets the scope of a web-based platform and the applicant has not provided any evidence to refute such.
As set forth in the rejections below, the applicant has added a new feature to the subject matter of claims 2, 3, and 6-12 that does not find support for a written description of such in the specification as filed.  The subject matter directed to a web-based platform configured to “analyze a plurality of the first signals to provide information about one or more of a personnel count in a particular transit medium in the closed operational network and a heat map indicative of traffic of the personnel in the closed operational network” is limited in its disclosure for a written description to a disclosure that may be implemented to facilitate navigation of personnel in the closed operational network 100, specifically in transit systems to guide the customer to provide navigation information based on his/her current location (as determined) wherein it may provide the operators of the environment . . . to offer better transit services to their customers. The web-based platform 230 associated with the system 140 may be configured to analyze a plurality of the first signals ‘S1’ to provide meaningful resources, such as one or more of a customer count in a particular transit medium in the environment, a heat map indicative of traffic of the customers in the environment, etc., e.g. [0057].  It is not evident how such translates to the representation of monitoring and tracking a student in a school environment. 
The applicant did not invent the use of iBeacons/readers for detecting presence as it is clearly a protocol/system designed by Apple.  The applicant did not invent the use of a web-based platform as the computer based system; the specification clearly states ([0034] of the PGPUB)
“the web based platform 230 may include any applicable web server such as, for example, Apache™ (available from http://httpd.apache.org), Node.js (available from http://nodejs.org/), Twisted (available from http://twistedmatrix.com), MongreL2™ (available from http://mongrel2.org), that supports a web application framework (e.g., Django® (available from Django Software Foundation) or Node.js™ (available from http://nodejs.org/)). The web based platform 230 provides services such as, for example, authentication, dynamic webpage generation, and an interface front end to the database 220. Django® is a powerful WebApplication Framework, providing support for numerous backend databases, powerful authentication, dynamic webpage generation, and URL-address parsing. As Django is written in Python, a powerful scripting language, it is well suited for parsing and manipulating various forms of text-based data, such as HTML, XML and human-readable data, like chat messages.”
As clear from the above, all of the web-based platforms are previously known platforms not designed nor invented by the applicant.
The applicant’s arguments regarding the prior art are encompassed in the rejections.  Moreover, all previous responses in the prosecution history from the Office are incorporated herein. The applicant’s arguments regarding the “web based platform” and the intended results of the analysis are not patentably distinct over Striemer and fails to overcome the rejections.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 3 and 6-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The rejected claims are directed to the monitoring and tracking of students in a school environment. The specification does not provide an adequate written description of analyzing a plurality of the first signals, i.e. signals received by BLE receivers at assigned locations from BLE tags associated with students, to provide information about a heat map indicative of traffic of the BLE tags associated with students in the closed operational network wherein the network is a school network. The specification is limited to a description of providing a heat map of transit vehicles in facilitating navigation.  One of ordinary skill in the art would not deem that the applicant had possession of the claimed subject matter at the time the invention was made.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-13 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The scope of the claim language “a closed local operational network” is indefinite.  The specification as originally filed does not use the language as claimed and it is unclear what the scope of the terminology “local” refers. While the embodiment associated with tracking and monitoring students in a school environment/network, may represent local in the sense of the confounds of the school/campus, the facilitating of navigation by providing information about the count of one or more of the personnel in a particular transit medium and a heat map of traffic in the “closed local operational network” is not clearly understood.
It is unclear what the distinction is between the “processing unit” (which operates with an operating system executing software and uses a wireless/hardwired communication network using TCP/IP)  and the “web-based platform” in the claims.  For purposes of this Office Action, the web-based platform is encompassed by the processing unit.
It is unclear what the meaning of “information about the count of the one or more of the personnel in a particular transit medium” with respect to the school environment and students supposedly encompasses. As the specification as originally filed does not describe such in the school environment, the metes and bounds of the claim language are not clearly and distinctly defined.  Additionally, it is unclear what the scope of providing information about “a heat map indicative of traffic” is with respect to the claimed environment associated with the school and students.
Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-12, 14 and 19 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Striemer (6,992,556).
Striemer discloses a system, exemplified in FIG. 2, for tracking a plurality of personnel, e.g. students and teachers, in a closed, local operational network, for example, a school computer system 200.  The system includes: a plurality of Bluetooth Low Energy (BLE) based identification tags (RFID Module 240, 240A-N, 2400), one of which is shown in FIG. 3, and associated with student/teacher; one or more Bluetooth Low Energy (BLE) based receivers (Bluetooth hubs 210, 212, 218, 230, 232, 238) positioned at one or more strategic locations in the closed operational network (school environment) including stationary receivers (210-218, 610) positioned in classrooms and mobile receivers (230-238, 410) positioned on school buses; and a server/processing unit (100) exemplified in FIG. 1 as comprising a database (120) with profile data (124-129), an operating system (122) and a processor (110).  Each of the BLE hubs/receivers (e.g. 210) has the capability of sending information to and receiving information from several different modules (240).  The stationary BLE hubs are positioned within respective classrooms (10:40+) whereas mobile BLE hubs may be located on a bus so as to monitor and document who gets on/off the bus (8:20+) as well as includes a location indicator mechanism (430) which could be a GPS tracking device (9:60+).  Mobile hubs may also be used to track the location of all students and teachers in the event of an emergency (11:25+).  Each of the BLE tags provides an identifier that uniquely identifies the student to the school network server.  The processor, which is part of a network server having a client/server architecture with the plurality of hubs, workstations and (5:56-7:42), has the capability of generating and storing attendance records for selected classrooms and to compare the students and teachers that are present and accounted for against a list of students and teachers in an attendance record for a selected classroom in the event that they were moved during an event; thus, the processor is capable of generating a second signal indicative of the presence of the student in a selected classroom and recording such information.  An automatic attendance mechanism 630 is contemplated that tracks the current location of all students and teachers (11:18+). Another useful scenario for using the wireless system of FIG. 2 is to track the location of all students and teachers so that appropriate action can be taken in the event of an emergency, as exemplified in FIG. 8. System 800 in FIG. 8 includes a mobile Bluetooth hub 810 that is preferably hand-held. Mobile Bluetooth hub 810 includes a Bluetooth interface 820 with an RF transmitter 822 and an RF receiver 824, and also includes a missing person reporter 830. Mobile Bluetooth hub 810 may be used in conjunction with RFID modules 240 to determine the location of students and teachers in case of an emergency (11:25+). An embodiment is described wherein the bus automatically optimizes a route based on the logged riders (9:25+).  An authorized rider and stop information (440) enables the determination if the student/rider is an authorized student/rider and authorized for that location and time (9:1+, 10:1+) and thus, the pickup (entrance) and drop off (exits) locations represent the claimed profile information about a plurality of strategic locations within the network.  If improper or not normal riders board/exit the bus, a notification is provided to the driver.  Additionally, the RFID module may be programmed with preferred stop information (10:27+). Striemer further teaches including a network server that communicates in a client/server architecture operating over the internet using TCP/IP with a plurality of dumb or fully programmable workstations having displays (7:4-42) and thus meets the scope of using a web-based platform.  Moreover, Striemer teaches that a log of the information gathered from the RFIDs/hubs may be invaluable in “tracking runaways, in informing parents of whether their child boarded the bus and where the child got off, and in avoiding legal liability by documenting all riders as they get on and off the bus” (10:16+), all of which represent real time tracking.  Additionally, the information may be “used to bill the rider at the end of the month or to verify that the rider has pre-paid for his or her monthly pass.”  Thus, the system is deemed to teach the generation of notifications.  The teachings of programmable workstations with displays in the network server architecture as well as the logging of every rider that boards the bus and where and every rider that gets off and where, as well as the real time tracking of runaways anticipates the delivery of navigation (position/movement) information to a display.  Moreover, a mobile hub may operate as a mobile data terminal and use the software to analyze the signals as riders board/exit the bus to provide information of the authorized riders boarding/exiting the bus and represents a count of the students/personnel in the bus/transit medium. The analysis of who boards and exits the bus further encompasses a “heat map” of the traffic of personnel since it encompasses the analysis of the beacon signals to represent the direction of traffic (i.e. boarding/exiting the bus) as well as who has boarded/exited the bus which can be provided on a display of a mobile data terminal or the server and thus meets the scope of the claim. It is noted that the analysis of the plurality of signals providing meaningful resources, such as a heat map indicative of traffic of the customers in the environment is not further described in the applicant’s specification and clearly does not represent subject matter that the applicant recognized as his invention at the time of filing..
Regarding the features of receiving inputs associated with the strategic locations for the personnel and the capability of editing records of the strategic locations, Striemer further discloses such capabilities as set forth below.  As noted in the abstract “(t)he preferred embodiments thus disclose many different wireless devices that are all integrated into the school's computer system to customize their function according to the needs of the school.”  The computer system 200 in FIG. 2 is shown as a client/server architecture, where a server 100 communicates with a number of different clients (e.g., hubs) (5:56+).  These modules may be mixed in any combination into a suitable electronic device according to the needs of the student and teacher. Allowing wireless devices to be integrated into the school's computer system allows students and teachers great flexibility and power that has not been possible using prior art school computer systems and prior art portable devices (5:10+). Computer system 100 is an IBM iSeries computer system. As shown in FIG. 1, computer system 100 comprises a processor 110, a main memory 120, a mass storage interface 130, a display interface 140, and a network interface 150. These system components are interconnected through the use of a system bus 160. Mass storage interface 130 is used to connect mass storage devices (such as a direct access storage device 155) to computer system 100. One specific type of direct access storage device 155 is a readable and writable CD ROM drive, which may store data to and read data from a CD ROM 195.  Operating system 122 is a multitasking operating system known in the industry as OS/400; however, those skilled in the art will appreciate that the spirit and scope of the present invention is not limited to any one operating system.  Display interface 140 is used to directly connect one or more displays 165 to computer system 100. These displays 165, which may be non-intelligent (i.e., dumb) terminals or fully programmable workstations, are used to allow system administrators and users to communicate with computer system 100. Note, however, that while display interface 140 is provided to support communication with one or more displays 165, computer system 100 does not necessarily require a display 165, because all needed interaction with users and other processes may occur via network interface 150 (6:3-7:42).  In a specific embodiment teaching user inputs and editing profiles, a driver may then take corrective action, such as asking the rider to get off the bus; entering the rider's information into the mobile data terminal if the rider is new and needs to be added to the system; or entering the rider's information into the mobile data terminal to indicate that this rider is riding the bus this time even though not normally authorized to ride this bus; etc. (9:6+). Finally, with respect to the profiles of students’ and teachers’ presence in or at particular rooms/locations of the school, it is clear that such profiles are at least updated on a semester or yearly basis in order to account for changing grades as well as new students entering the school and their respective assigned classrooms.  Thus, it is also inherent that there are user inputs and editing for performing administrative functions based thereon for the various locations (classrooms) that a student/teacher is supposed to be in which changes over time.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Striemer (6,992,556) in view of Binsabbar (“An iPhone Application for Providing iBeacon-based Services to Students”).
Striemer teach the subject matter substantially as claimed wherein the tags are suggested as Bluetooth transmitters/receivers integrated in common industry devices (3:21-4:47) including for the use of attendance taking, but do not specify Apple’s product iBeacon.
Binsabbar discloses the use of iBeacon, which is a location-aware Bluetooth Low Energy device, for tracking and monitoring students in a school/classroom (Abstract page 1 and Section 2.1.4) that is available with Apple iOS applications and is an alternative to conventional RFIDs.
It would have been obvious to one having ordinary skill in the art to modify Striemer by the teachings of Binsabbar by substituting the use of iBeacons for use with smartphones since simple substitution of one known element for another to obtain predictable results is an exemplary rationale that supports a conclusion of obviousness, see KSR Int’l Co. v. Teleflex Inc.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following prior art is deemed pertinent to show the conventionality of tracking/monitoring users using RFID/tags/beacons.
Aota et al (7,262,696) disclose a pick-up/drop-off management system that improves the efficiency of carrying small children on a pick-up bus to a primary school or other facility. A non-contact method is used to read ID information of bus passengers, and to generate information regarding boarded passengers. When a person comes to meet a passenger, ID information of the meeting person is also read by using a non-contact method. The system is used to keep track of what passengers have boarded, and to control the meeting of passengers by others, by matching ID information for passengers and meeting persons held in memory, which can be accessed from a bus or a meeting location.  The system has an ID information reader, which has the function, at the boarding point of the pick-up bus (hereinafter "current location"), of reading, from the ID information storage medium of a passenger who boards, the ID information related to that specific person, and a mobile communication system, which has the function of sending and receiving data via wireless communication with a prescribed information management location.
Chen et al (20070229217) disclose a system comprising hanging the RFID active tag on students; transmitting a signal from the RFID locator to the RFID active tag once the students go through general or restricted area where the RFID locator is sited; receiving a driving signal by the RFID active tag from the RFID locator; transmitting stored data from the RFID active tag to the RFID reader; transmitting the stored data from the RFID reader to a middleware server; integrating the stored data by the middleware server; transmitting the integrated data to an application server; meanwhile transmitting the integrated data to parents or school administrators, wherein the integrated data can be received by cellular phone or computer and shows message of arriving school, leaving school, breaking into restricted area, or overstaying on school bus of students.
Dobson (8,353,705) discloses an automated attendance monitoring system which includes (i) identification tags, with wireless communication capabilities, for each potential attendee, (ii) scanners for detecting the attendees' tags as they enter a given room, (iii) at least one server in communication with the scanners, (iv) handheld computing devices for use by attendance trackers, such as teachers, to verify a provisional attendance report generated by the scanners and server, and (v) software running on the server for receiving and managing the attendance data received from the scanners, and for generating attendance reports.
Malik et al (20140272896) disclose a classroom management application and system, see FIG. 1.
Whorley, Jr. et al (20150120362) disclose a system for monitoring and tracking students in a school environment and showing the conventionality of using web-based platforms.
Weiss et al (20150249904) disclose a system for providing an indication of one or more states of a geographic area.
Momin et al (20160253707) disclose a system for tracking users in order to provide information thereto based on location and heat maps.
DeVries (9,965,819) discloses a real-time monitoring of students and school buses during daily school transportation. The IRITRANS® system will provide school districts with real-time bus locations and more importantly the “specific identity of all students on-board”. The system prevents students from becoming lost by boarding or exiting at the wrong assigned bus stop. The iris scanning process is completely mobile from all points of the bus for loading and unloading students with special needs requirements. If a student has a medical emergency the medical history is available to responders for correct treatment. In a hijacking event authorities have access to the real-time GPS location of the bus and the specific identity of students onboard. In the event of a school evacuation, administrators know where the students have been taken and the identity of the students on a specific bus to provide parents. On field trips students are accounted for and not left behind on the return trip. Students will not be abandoned or left sleeping on the school bus.
Laranang et al (9,977,935) disclose a system for computer programs encoded on computer storage media, for student accountability systems. School buses can be equipped with a bus system that executes a driver application. Students carry student identification (ID) systems that identify the students to the bus system, which in turn reports a geographic location to a student accountability system. The bus system is configured to permit rapid boarding and easy usage by drivers. The student accountability system provides a parent portal and an administrator portal to monitor the students and provide other useful functions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C ISSING whose telephone number is (571)272-6973. The examiner can normally be reached Mon-Thurs 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571 272 6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY C. ISSING
Primary Examiner
Art Unit 3646



/Gregory C. Issing/Primary Examiner, Art Unit 3646